DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a differential load calculation unit that calculates… a load difference” in claim 4-9.
“an identification processing unit that identifies the inter-roll cross angle” in claim 4-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations:
 “a differential load calculation unit that calculates… a load difference” in claim 4-9.

Invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the written description fails to disclose the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 4-9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takebayashi (JP 2009178754).
Regarding claim 4, Takebayashi discloses a cross angle identification device that identifies an inter- roll cross angle of a rolling mill (Fig. 1-3), the rolling mill being a rolling mill of four-high (rolls 1a,1b,2a,2b) or more that includes a plurality of rolls including at least a pair of work rolls (2a,2b) and a pair of backup rolls (1a,1b), the cross angle identification device comprising: a differential load calculation unit ([0017] differential load caused by thrust is obtained. Examiner notes that inherently there is a load calculation unit that calculates the differential load. i.e. calculator or computer) that calculates, on the basis of vertical roll loads (see Fig. 3: P) that act in a vertical direction on rolling support positions on a working side and a driving side of at least one of the backup roll on an upper side or the backup roll on a lower side (see that “P”s act on working side, driving side and all rolls), a load difference ([0017] differential load caused between the driving side and the operating side) between the vertical roll load on the working side and the vertical roll load on the driving side; and an identification processing unit ([0063-0064] skew angle can be obtained using the equation. Examiner notes that that is a processing unit that processes the calculation. i.e. calculator or computer) that identifies the inter-roll cross angle on the basis of the load difference, wherein the vertical roll load on the working side and the vertical roll load on the driving side input to the differential load calculation unit are values detected in each rotation state of the work rolls that are obtained by performing normal rotation and reverse rotation of the work rolls in a state where, when rolling is not performed, a roll gap between the work rolls is put into an open state, and a roll bending force is applied to apply a load between rolls of an upper roll assembly including the work roll on the upper side and between rolls of a lower roll assembly including the work roll on the lower side (examiner notes that with the claimed structures, it would be capable of performing the function as described above).  
Regarding claim 5, Takebayashi discloses a cross angle identification device that identifies an inter- roll cross angle of a rolling mill (Fig. 1-3), the rolling mill being a rolling mill of four-high (rolls 1a,1b,2a,2b) or more that includes a plurality of rolls including at least a pair of work rolls (2a,2b) and a pair of backup rolls (1a,1b), the cross angle identification device comprising: a differential load calculation unit ([0017] differential load caused by thrust is obtained. Examiner notes that inherently there is a load calculation unit that calculates the differential load. i.e. calculator or computer) that calculates, on the basis of vertical roll loads (see Fig. 3: P) that act in a vertical direction on rolling support positions on a working side and a driving side of at least one of the backup roll on an upper side or the backup roll on a lower side (see that “P”s act on working side, driving side and all rolls), a load difference ([0017] differential load caused between the driving side and the operating side) between the vertical roll load on the working side and the vertical roll load on the driving side; and an identification processing unit ([0063-0064] skew angle can be obtained using the equation. Examiner notes that that is a processing unit that processes the calculation. i.e. calculator or computer) that identifies the inter-roll cross angle on the basis of the load difference, wherein the vertical roll load on the working side and the vertical roll load on the driving side input to the differential load calculation unit are values detected in each rotation state of the work rolls that are obtained by performing one of normal rotation and reverse rotation of the work rolls or rotation and stop of the work rolls in a state where, when rolling is not performed, a roll gap between the work rolls is put into an open state, and a roll bending force is applied to apply a load between rolls of an upper roll assembly including the work roll on the upper side and between rolls of a lower roll assembly including the work roll on the lower side the vertical roll loads are detected by setting at least two levels or more of roll bending forces applied in an open state of the roll gap, and an 
Regarding claim 6, Takebayashi discloses a cross angle identification device that identifies an inter- roll cross angle of a rolling mill (Fig. 1-3), the rolling mill being a rolling mill of four-high (rolls 1a,1b,2a,2b) or more that includes a plurality of rolls including at least a pair of work rolls (2a,2b) and a pair of backup rolls (1a,1b), the cross angle identification device comprising: a differential load calculation unit ([0017] differential load caused by thrust is obtained. Examiner notes that inherently there is a load calculation unit that calculates the differential load. i.e. calculator or computer) that calculates, on the basis of vertical roll loads (see Fig. 3: P) that act in a vertical direction on rolling support positions on a working side and a driving side of at least one of the backup roll on an upper side or the backup roll on a lower side (see that “P”s act on working side, driving side and all rolls), a load difference ([0017] differential load caused between the driving side and the operating side) between the vertical roll load on the working side and the vertical roll load on the driving side; and an identification processing unit ([0063-0064] skew angle can be obtained using the equation. Examiner notes that that is a processing unit that processes the calculation. i.e. calculator or computer) that identifies the inter-roll cross angle on the basis of the load difference, wherein the vertical roll load on the working side and the vertical roll load on the driving side input to the differential load calculation unit are values detected in each rotation state of the work rolls that are obtained by performing one of normal rotation and reverse rotation of the work rolls or rotation and stop of the work rolls in a state where, when rolling is not performed, a roll gap between the work rolls 
Regarding claim 7, Takebayashi discloses a rolling mill (Fig. 1-3) of four-high or more  that includes a plurality of rolls including at least a pair of work rolls (2a, 2b) and a pair of backup rolls (1a, 1b), the rolling mill comprising: a loading device ([0011]bending device) that applies a roll bending force to apply a load between rolls of an upper roll assembly including the work roll on an upper side and between rolls of a lower roll assembly including the work roll on a lower side (see Fig. 3: forces applied in a state where a roll gap is put into an open state), in a state where a roll gap between the work rolls is put into an open state; and the cross angle identification device according to claim 4.  
Regarding claim 8, Takebayashi discloses a rolling mill (Fig. 1-3) of four-high or more  that includes a plurality of rolls including at least a pair of work rolls (2a, 2b) and a pair of backup rolls (1a, 1b), the rolling mill comprising: a loading device ([0011]bending device) that applies a roll bending force to apply a load between rolls of an upper roll assembly including the work roll on an upper side and between rolls of a lower roll assembly including the work roll on a lower side (see Fig. 3: forces applied in a state where a roll gap is put into an open state), in a 
Regarding claim 9, Takebayashi discloses a rolling mill (Fig. 1-3) of four-high or more  that includes a plurality of rolls including at least a pair of work rolls (2a, 2b) and a pair of backup rolls (1a, 1b), the rolling mill comprising: a loading device ([0011]bending device) that applies a roll bending force to apply a load between rolls of an upper roll assembly including the work roll on an upper side and between rolls of a lower roll assembly including the work roll on a lower side (see Fig. 3: forces applied in a state where a roll gap is put into an open state), in a state where a roll gap between the work rolls is put into an open state; and the cross angle identification device according to claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (JP 2009178754) in view of Ogawa (GB 2278464).
Regarding claim 1, Takebayashi discloses a cross angle identification method for identifying an inter- roll cross angle of a rolling mill, the rolling mill being a rolling mill of four-high (see Fig. 1-3: 4 rolls are shown) or more that includes a plurality of rolls including at least a pair of work rolls (2a, 2b) and a pair of backup rolls (1a, 1b), the cross angle identification 
Although Takebayashi discloses that wherein the load detection step performs normal rotation of the work rolls ([0058] rolls are rolled), Takebayashi fails to disclose wherein the load detection step performs reverse rotation of the work rolls.
Ogawa teaches a reversible rolling mill comprising a set of working rolls (5) and a set of back up rolls (2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify rolling mill of Takebayashi to reversible rolling mill as taught by Ogawa in order to control the shape of the material being rolled by changing the number of times of passes in the reversible rolling mill (pg. 20 line 34- pg. 21 line 2, Ogawa).
. 

Allowable Subject Matter
Claims 2 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although Takebayashi teaches a cross angle identification method for identifying an inter- roll cross angle of a rolling mill, the rolling mill being a rolling mill of four-high (see Fig. 1-3: 4 rolls are shown) or more that includes a plurality of rolls including at least a pair of work rolls (2a, 2b) and a pair of backup rolls (1a, 1b), the cross angle identification method comprising: a roll bending force application step ([0017] applying a bending force while upper and lower rolls do not contact each other prior to rolling) of, when rolling is not performed, applying a roll bending force to apply a load between rolls of an upper roll assembly including the work roll on an upper side and between rolls of a lower roll assembly including the work roll on a lower side, in a state where a roll gap between the work rolls is put into an open state; a load detection step ([0017] thrust obtained from the load difference between the driving side and the operating side) of detecting vertical roll loads that act in a vertical direction on rolling support positions on a working side and a driving side of at least one of the backup roll on the upper side or the backup roll on the lower side; a load difference calculation step ([0018-0056] describes the load difference calculation step) of calculating a load difference between the vertical roll load on the working side and the vertical roll load on the driving side that are detected; and an 
Takebayashi fails to teach “…sets at least two levels or more of roll bending forces applied in an open state of the roll gap…and the identification step further identifies an inter-roll frictional coefficient, or a position of a point of a thrust counterforce acting on the backup roll.”
Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 2 is deemed patentable over the prior art of record. Claim 3 is deemed patentable over the prior art of record due to the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6012319 teaches a similar apparatus/ method for identifying an inter roll cross angle of a rolling mill but does not teach when the roll gap between the work rolls is put into an open state during application of roll bending force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            
/ADAM J EISEMAN/            Supervisory Patent Examiner, Art Unit 3725